--------------------------------------------------------------------------------

August 1, 2011

  Strictly Private & Confidential

All American Gold Corp

Attention: Mr. Brent Welke

Dear Mr. Welke:

Re: Provision of Consultant Services

The purpose of this letter agreement (the “Agreement”) is to confirm the terms
under which Parkside Communications Inc. (the “Service Provider”) will provide
consultant services to All American Gold Corp (the “Company”). This letter
constitutes an agreement which shall be binding on all parties. The terms are as
follows:

  1.

Term. The initial engagement of the Service Provider shall commence on August
15, 2011 through January 31, 2012. The Agreement may be renewed upon agreement
of both parties for subsequent terms to be mutually determined. Upon termination
the Service Provider will return to the Company all documents, electronic
storage devices and any other property or matter belonging to the Company and
will strictly comply with confidentiality provisions hereof.

        2.

Services. Services will include:

        i.

Setting up and managing investor relations phone line;

  ii.

Establishing and maintaining a relationship between the company and existing
shareholders;

  iii.

Introducing new investors and maintaining relationships;

  iv.

Making introductions with, and maintaining relations with, key persons having
any relationship to the Company and its operations;

  v.

Drafting, editing and distribution of Company news announcements, filings and
other corporate information;

  vi.

Update and manage corporate website copy.

         

Additional services outside of the services listed above, such as creation of
marketing materials, DTC/NOBO list management, mass mail programs, website
design and programming, social media marketing, trade show management and booth
design, and other requested activities will be billed on a per-project basis.


--------------------------------------------------------------------------------


  3.

Payment. In exchange for the provision of the Services, the Company shall pay
the Service Provider during the Term a monthly retainer of US$5,000 (the
“Compensation”) starting on August 15, 2011, and due on the 15th of each month
thereafter. Final scheduled payment on January 15th will be US$2,500 to reflect
service through the end of January, 2012, at which time the Company may choose
to extend the agreement with Parkside. The Company is responsible for payment of
invoices at the end of the month for ancillary services on the company’s behalf
that are greater than a total of $200. Any travel on the Company’s behalf
exceeding a 100 mile radius of the Service Provider, as discussed prior to
booking, shall be reimbursed by the Company.

          4.

Confidentiality. In accepting the engagement of the Service Provider by the
Company, the

         

Service Provider agrees to execute and deliver a confidentiality and
non-disclosure agreement to the company in the form used by the company, once a
copy of which has been provided to the Service Provider.

          5.

Additional Provisions.

          (a)

This Agreement constitutes the entire agreement between the parties hereto and
supersedes every previous agreement, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the parties which respect to the subject matter of this
Agreement.

          (b)

This Agreement may not be assigned by either party except with the prior written
consent of the other party.

          (c)

The parties hereto warrant each to the other to conduct their duties and
obligations hereof in good faith and with the due diligence and to employ all
reasonable endeavors to fully comply with and conduct the terms and conditions
of this Agreement.

          (d)

The parties will from time to time after the execution of this Agreement make,
do execute or cause or permit to be made, done or executed, all such further and
other acts, deeds, things, devices and assurances in law whatsoever as may be
required to carry out the true intention and to give full force and effect to
this Agreement.

          (e)

For all purposes this Agreement will be governed exclusively by, construed and
enforced in accordance with the laws prevailing in the State of New York and the
federal laws of America applicable therein. This Agreement shall be exclusively
litigated in the State of New York unless the Parties voluntarily consent
otherwise in writing.

          (f)

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder be valid unless it is in writing, be relied upon as a
consent to or waiver of any other breach or default or constitute a general
waiver under this Agreement.


--------------------------------------------------------------------------------

Continued….

To confirm acceptance of these terms please sign the copy of this letter
provided to you and return it to Parkside. Your signature will indicate that you
agree to be bound by the terms set out above.

Yours Truly,

Parkside Communications Inc.

                  /s/ “Demetra Arapakis ”             Per:   Date: August 4,
2011           Parkside Communications Inc.     Authorized Signatory            
        Agreed and accepted by           /s/ “Brent Welke”            
Signature:   Date: August 2, 2011         Mr. Brent Welke, President     For and
on behalf of All American Gold Corp.    


--------------------------------------------------------------------------------